DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Appeal Brief filed on February 10, 2022 is acknowledged.
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on February 10, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                             

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on March 8, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0027291 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 6-7: “a core of each of the plurality of core-shell structures being isolated by the shell from a core of other core-shell structures” should be “the core of each of the plurality of core-shell structures being isolated by the shell from the cores of other core-shell structures”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations "a first metal and a graphene layer" in lines 2-3.  It is unclear whether they are the same ones recited in claim 1.  It is suggested to be “the first metal and the graphene layer.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (C. Zhang, Catalytic mechanism of graphene-nickel interface dipole layer for binder free electrochemical sensor applications, Nature Communications Chemistry, 2018 1:94, page 1-10, published on Dec. 10, 2018 as evidenced by the document entitled "Zhang Nature 2018 Publication Date").
2-GNF monolith electrode) composing: 
a substrate (Fig. 7; page 6, Col. 2, para. 2, line 3: GNF; page 2, Col. 1, para. 3, lines 4: GNF is graphene-coated nickel foam) including a graphene layer (Fig. 7a: graphene) coated on a first metal (Fig. 7a: nickel foam); and 
a complex (Fig. 7; page 6, Col. 2, para. 2, line 1: Ag@Ni(OH)2) comprising a second metal (i.e., Ag) deposited on the substrate (Fig. 7a: showing the complex Ag@Ni(OH)2 on the GNF) and a hydroxide of the first metal (i.e., nickel hydroxide Ni(OH)2), wherein the complex includes a plurality of core-shell structures (Fig. 7a: showing a plurality of core-shell structures) in which the second metal is a core (Fig. 7a: showing the Ag core) and the hydroxide of the first metal is a shell (Fig. 7a: showing the Ni(OH)2 shell), a core of each of the plurality of core-shell structures being isolated by the shell from a core of other core-shell structures (Fig. 7a, b: showing the core of each core-shell structure being isolated by the shells of other core-shell structures), the second metal has a higher standard reduction potential than the first metal (page 2, Col. 1, para. 2, lines 9-10: the reduction potential of nickel Ni2+/Ni is -0.257 V vs. SHE; lines 12-13: Ag+/Ag is 0.799 V vs. SHE).

Regarding claim 2, Zhang teaches the first metal (i.e., Ni) includes a metal nickel (Ni) (Fig. 7a: GNF has nickel foam as the first metal; Ni(OH)2 shell is a hydroxide of the Ni).



Regarding claim 4, Zhang teaches the second metal (i.e., Ag) includes a metal silver (Ag) (Fig. 7a: Ag core).

Regarding claim 5, Zhang teaches the substrate (Fig. 7; page 6, Col. 2, para. 2, line 3: GNF; page 2, Col. 1, para. 3, lines 4: GNF is graphene-coated nickel foam) has an electric double layer or interfacial dipole structure (Fig. 4c: showing a single dipole and the IDL (page 4, Col. 1, para. 1, lines 20-21: IDL also called electric double layer) between the graphene layer and the Ni layer) composed of a first metal and a graphene layer (Fig. 4c: Ni layer and graphene layer).

Regarding claim 9, Zhang teaches the hydroxide of the first metal is a porous nanosheet (Fig. 7b, c; page 6, Col. 2, para. 2, lines 8-9: porous Ni(OH)2 nanosheets).

Regarding claim 10, Zhang teaches a sensor for detecting glucose (page 7, Col. 1, para. 2, lines 1-2: application of  electrode in non-enzymatic glucose sensing) comprising the electrode (Fig. 7; page 6, Col. 2, para. 2, lines 1-2: Ag@Ni(OH)2-GNF monolith electrode) composing: 

a complex (Fig. 7; page 6, Col. 2, para. 2, line 1: Ag@Ni(OH)2) comprising a second metal (i.e., Ag) deposited on the substrate (Fig. 7a: showing the complex Ag@Ni(OH)2 on the GNF) and a hydroxide of the first metal (i.e., nickel hydroxide Ni(OH)2), wherein the complex includes a plurality of core-shell structures (Fig. 7a: showing a plurality of core-shell structures) in which the second metal is a core (Fig. 7a: showing the Ag core) and the hydroxide of the first metal is a shell (Fig. 7a: showing the Ni(OH)2 shell), a core of each of the plurality of core-shell structures being isolated by the shell from a core of other core-shell structures (Fig. 7a, b: showing the core of each core-shell structure being isolated by the shells of other core-shell structures), the second metal has a higher standard reduction potential than the first metal (page 2, Col. 1, para. 2, lines 9-10: the reduction potential of nickel Ni2+/Ni is -0.257 V vs. SHE; lines 12-13: Ag+/Ag is 0.799 V vs. SHE).

Regarding claim 14, Zhang teaches the plurality of core-shell structures include a flow-like structure (Fig. 7b,c; page 6, Col. 2, para. 2, line 9: flower-like structure; here, the core-shell structure is deemed to be a flower-like structure, in which the core is deemed to be pistil of the flower and the shell is deemed to be the petals of the flower).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang (L. Wang, et al., Three-dimensional Ni(OH)2 nanoflakes/graphene/nickel foam electrode with high rate capability for supercapacitor applications, International Journal of Hydrogen Energy 2014 (39), page 7876-84).

However, Wang teaches an electrode (Fig. 1: Ni(OH)2/G/NF supercapacitor electrode) comprising a substrate (Fig. 1: graphene/nickel foam) including a graphene layer coated on a first metal (Fig. 1; page 7878, Col. 1, para. 2, lines 9-11: 3D graphene was synthesized by using NF (nickel foam) as substrate; here the first metal is nickel); and a complex (Fig. 1: Ni(OH)2 nanoflakes) comprising a hydroxide of the first metal (Ni(OH)2 is a hydroxide of the first metal, nickel).  The growth of graphene on NF (Ni foam) can protect it from being oxidized again in air and simultaneously afford a good electrical contact for charge-transfer (page 7877, Col. 2, para. 2, lines 8-10), and adsorb the electrolyte anions and anchor the metal hydroxide on graphene surface to enhance the interfacial adhesion between the active material (Ni(OH)2) and current collector (Ni foam) (page 7877, Col. 2, para. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang by adjusting the content of the graphene layer to the first metal (Ni) in the electrode in order to obtain the desired amount of conductivity for charge-transfer and enhanced interfacial adhesion.  Furthermore, changes in concentration will not support the patentability of subject matter unless there is evidence indicating such concentration is critical.  Here, the graphene layer would not only afford good electrical contact, but anchor the metal hydroxide (i.e., the hydroxide of the first metal Ni(OH)2) to enhance the interfacial adhesion, so the content of the graphene layer to the first metal would be a result-

Regarding claim 8, Zhang disclose all limitations of claim 1 as applied to claim 1.  Zhang does not explicitly disclose a content of the complex is 2 weight part to 10 weight part by 100 weight part of the substrate.
However, Wang teaches an electrode (Fig. 1: Ni(OH)2/G/NF supercapacitor electrode) comprising a substrate (Fig. 1: graphene/nickel foam) including a graphene layer coated on a first metal (Fig. 1; page 7878, Col. 1, para. 2, lines 9-11: 3D graphene was synthesized by using NF (nickel foam) as substrate; here the first metal is nickel); and a complex (Fig. 1: Ni(OH)2 nanoflakes) comprising a hydroxide of the first metal (Ni(OH)2 is a hydroxide of the first metal, nickel).  The growth of graphene on NF (Ni foam) can protect it from being oxidized again in air and simultaneously afford a good electrical contact for charge-transfer (page 7877, Col. 2, para. 2, lines 8-10), and adsorb the electrolyte anions and anchor the metal hydroxide on graphene surface to enhance the interfacial adhesion between the active material (Ni(OH)2) and current collector (Ni foam) (page 7877, Col. 2, para. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang by adjusting the content of the complex (here, Ag@Ni(OH)2 of Zhang corresponding to the complex of Ni(OH)2 of Wang) to the substrate (Ni foam) made of the first metal (Ni) in the electrode because the adjustment of the content of the graphene layer to the first metal (Ni) as applied to claim 6 would necessarily result in the adjustment of the content of the complex 2 of Zhang or Ni(OH)2 of Wang) to the substrate (Ni foam).  To get desired interfacial adhesion between the complex (Ag@Ni(OH)2 of Zhang or Ni(OH)2 of Wang) and the substrate (Ni), not only the content of the graphene layer but also the content of the complex (Ag@Ni(OH)2 of Zhang or Ni(OH)2 of Wang) would be a result-effective variable.  Thus, it is not inventive to discover the optimal or workable ranges by routine experimentation. MPEP 2144.05.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and further in view of Yuksel (R. Yuksel, et al., Flexible, silver nanowire network nickel hydroxide core-shell electrodes for supercapacitors, Journal of Power Sources 2016 (328) page 167-73).
Regarding claim 7, Zhang disclose all limitations of claim 1 as applied to claim 1.  Zhang does not explicitly disclose a content of the hydroxide of the first metal is 20 weight part to 50 weight part by 100 weight part of the second metal.
However, Yuksel teaches a core-shell electrode including a silver nanowire (Ag MW) network core and nickel hydroxide (Ni(OH)2) shell, in which the synergetic effect of highly conductive Ag NWs and high capacitive Ni(OH)2 facilitates ion and electron transport, and enhance electrochemical properties ([Abstract] lines -2, 5-6).  Here, the enhanced electrochemical properties are contributed from the conductive property of Ag NWs and the capacitive property of Ni(OH)2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang by adjusting the content of the hydroxide of the first metal (Ni(OH)2) to the second metal (Ag) as suggested by Yuksel to obtain an optimal synergetic effect from the conductive property of Ag NWs 2.  Furthermore, changes in concentration will not support the patentability of subject matter unless there is evidence indicating such concentration is critical.  Thus, it is not inventive to discover the optimal or workable ranges by routine experimentation. MPEP 2144.05
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795